DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCorry (5,851,626).
	With respect to claim 1, McCorry teaches a sound insulation structure (Figures 2- 4 and 7) comprising: a mass part (24) which is arranged to be spaced from a compartment member (36) that 5compartmentalizes an internal space (space between members #24 and 36) of a structure body and an outside, and at least part of which has a flat surface shape (note flat inner surfaces of members #24/36); and a plurality of spring parts (26/30/32/38) that are arranged on a side facing the compartment member (36) in the mass part (24), wherein the spring part comprises: a hollow film material (30) having airtightness 10and flexibility (Col. 3, Lines 24-41, Col. 3, Line 65-Col. 4, Line 9); and a gas encapsulated within the film material (30), and the film material includes a recess part (could be recesses between each pocket seen in Figures 2-7, or in Figures 3-4, could be defined by recess between layer #38 and mass part #24) on one surface which is at least one of surfaces on the compartment member side (36) and the mass part side (24).  
	With respect to claim 2, McCorry teaches 15wherein the recess part (could be recesses between each pocket seen in Figures 2-7, or in Figures 3-4, could be defined by recess between layer #38 and mass part #24) is formed in a circumferential shape.  
	With respect to claim 3, McCorry teaches comprising a sound insulation member including the mass part (24) and the spring part (26/30/32/38), wherein the sound insulation member is provided on a side facing the 20compartment member (36) of the spring part and further comprises a joint layer member (Figure 7, #44) capable of being joined to the compartment member (36).  
	With respect to claim 5, McCorry teaches wherein the mass part (24) is formed of a material (Col. 3, Lines 19-21) having a larger specific gravity 5than that of the film (30) material (Col. 3, Lines 28-31) of the spring part (26/30/32/38).  
	With respect to claim 6, McCorry teaches wherein the film (30) material (Col. 3, Lines 28-31) of the spring part (26/30/32/38) is formed of a material (Col. 3, Lines 19-21) having a lower Young's modulus than that of the mass part (24).  
	With respect to claim 7, McCorry teaches wherein the plurality of spring parts (26/30/32/38) are arranged to be spaced (see spacing in Figure 9d) from each other in a direction along an opposing surface that opposes the compartment member (36).  
15 	With respect to claim 8, McCorry teaches wherein the gas is an air (see abstract ).  
	With respect to claim 9, McCorry teaches the gas is a carbon dioxide or a helium (Col. 4, Lines 14-19).  
	With respect to claim 10, McCorry teaches wherein the structure body is a vehicle body of an automobile, and the compartment member (36) is an outer panel of the vehicle body or an inner panel that forms an interior of the vehicle body (see abstract).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McCorry (5,851,626).
	With respect to claim 4, McCorry teaches wherein the mass part (24) is made of a polypropylene, the film material (30) is made a number of possible polymeric materials (Col. 3, Lines 28-31), and29 the joint layer member (41) is also made a number of possible polymeric materials (Col. 3, Lines 28-31, Col. 4, Lines 27-33).
	McCorry fails to explicitly teach the film material is made of an ethylene-vinyl alcohol copolymer, and29 the joint layer member is made of a polyethylene.  
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the film material is made of an ethylene-vinyl alcohol copolymer, and29 the joint layer member is made of a polyethylene, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In this case, the claimed materials are well known and similar to those disclosed by McCorry.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to sound insulation structure are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837